DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-16 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2019, 6/21/2019 and 6/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Specification
The disclosure is objected to because of the following informalities:
It is recommended that the first instance of “UWB” in the specification be changed to “Ultra-wideband (UWB)”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

    Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “the transceiver configured to receive a UWB beacon signal from a ground station and a current geographical location of the aerial drone, the current geographical location being stored in the electronic memory”, and the similar limitation in claim 9, the wording is unclear and therefore indefinite because “UWB” is an acronym and can refer to different sensor technology over time. The limitation is interpreted to be the transceiver configured to receive an Ultra-wideband beacon signal from a ground station and a current geographical location of the aerial drone, the current geographical location being stored in the electronic memory. 

Claims 2-8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1 and 9, respectively, and for failing to cure the deficiencies listed above. 
Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein adjusting the operation comprises adjusting the flight path of the drone”, the wording is unclear and therefore indefinite because there does not appear to be a step of adjusting the operation in the independent claims. There only appears to be a step of operating the aerial drone. Therefore, it is unclear what step this limitation is modifying, if any. The limitation is interpreted so that using the adjusted current geographic location to operate the aerial drone to a desired position reads on it. 
Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 4 and 12, respectively, and for failing to cure the deficiencies listed above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hehn et al. (US 2016/0259032 A1) in view of Raptopoulos et al. (US 2014/0032034 A1) in further view of Fisher et al. (US 2016/0306351 A1)
As per Claim 1, Hehn et al. discloses an aerial drone for use in delivery of commercial products to customers through a populated flight path, comprising: 
with chassis that completes tasks ([0005, 0199]; Fig. 13a Autonomous flying robot  1100 can complete tasks)

Hehn et al. does not disclose: the aerial drone includes a product storage bay that is configured to store one or more commercial products; 

However Raptopoulos et al. teaches: the aerial drone includes a product storage bay that is configured to store one or more commercial products ([0008-0009, 0051, 0082]; Fig. 2B, 2E UAV with container for storing commercial packages). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hehn et al. to include the above limitations as detailed in Raptopoulos et al. with the motivation being to reduce traffic by employing UAVs to delivery packages as detailed in Raptopoulos et al. [0032]. 

Furthermore, Hehn et al. discloses: 
an electronic memory ([0129] Memory unit); 
a transceiver, the transceiver configured to receive a UWB beacon signal from a ground station and a device receiving current geographical location of the aerial drone, the current geographical location being stored in the electronic memory ([0118, 0122, 0125, 0129, 0175, 220]; Fig. 1A, Fig. 15B Transceiver 1500 (transceiver) receives UWB signals from transceivers 110 (ground station) and GPS signals to determine a current location estimate. The current location estimate and the current GPS location is stored in the memory)

	While Hehn et al. discloses receiving the current geographical location of the aerial drone, Hehn et al. does not explicitly disclose that the location is received by the transceiver.  

	However, Fisher et al. teaches: receiving the geographical location of the aerial drone by a transceiver ([0057-0058, 0076]; Fig. 4 Receive GPS coordinates through transceiver 32 and record coordinates in on board memory 28). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hehn et al. to include the above limitations as detailed in Fisher et al. with the motivation being to accurately predict energy consumption of flight paths an increase user convenience as detailed in Fisher et al. [0081].  

Furthermore, Hehn et al. discloses: 
a sensor, the sensor configured to obtain sensory information defining the physical operating environment of the drone ([0076-0078, 0124, 0228]; Fig 1A, Fig. 15B Sensor 155, for example an optical sensor such as on-board camera); 
a control circuit coupled to the transceiver and the sensor ([0107, 0125, 0138]; Fig. 1A, Fig. 12 Control unit coupled to the localization unit 152 which is coupled to the receiver antennae, which may be transceiver 1500 (transceiver) and sensor 155), the control circuit being configured to: 
operate the aerial drone according to the current geographical location received from the transceiver ([0107, 0122, 0175]; Fig. 8, Fig. 12 Control unit controls based on position estimate, including GPS signal of location)
obtain the sensory information from the sensor ([0076-0078, 0179, 0227-0228]; Fig. 8 Obtain optical sensor data, such as from an on-board camera when it is available); 
([0125, 0175, 0179, 0227-0228]; Fig. 15a UWB and image information is fused together and used to update the position estimate from an original estimate); 
operate the aerial drone according to the adjusted current geographical location ([0107, 0175]; Operate drone based on updated position estimate).

	While Hehn et al. discloses the above limitations including operating the drone according to the current geographical location received from the transceiver based on data availability and obtaining sensory information from the sensor based on data availability, for example in paragraphs [0178-0179]. Hehn et al. does not explicitly disclose a situation where the drone is initially operated according to the current geographical location received from the transceiver and subsequently obtains sensory information from the sensor. However, it would have been obvious to one of ordinary skill in the art that there would be a situation that incorporates these timing aspects. The drone is operated based on data availability from these sources as it flies, therefore it would be obvious to include a situation where the drone is initially operated based on current geographical location received from the transceiver (when it is available) and subsequently receives sensory information from the sensor (when it is available) in order to increase system reliability in a variety of different environmental conditions based on the availability of sensor data. For example, when transitioning from an outdoor environment where GPS data is available as detailed in [0122] to a GPS-denied environment as detailed in paragraph [0033].

As per Claim 3, Hehn et al. discloses the drone of claim 1, wherein adjusting the operation comprises adjusting the flight path of the drone ([0107, 0175, 0197] Autonomous flying robot adjusts vehicle position and heading to follow desired trajectory).
 Claim 8, Hehn et al. discloses the drone of claim 1, wherein the sensor is a camera ([0228]; Optical sensor may be an on-board camera).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hehn et al. (US 2016/0259032 A1) in view of Raptopoulos et al. (US 2014/0032034 A1) in further view of Fisher et al. (US 2016/0306351 A1) in further view of Byers et al. (US 2017/0278410 A1).

As per Claim 2, Hehn et al. discloses the drone of claim 1, wherein the UWB beacon signal includes a tag identifier of the ground station, and wherein the sensory information is an image relative to the ground station ([0077, 0228, 0244] Memory unit stores an identifier of the UWB transceivers and the on-board camera detects a landmark relative to a transceiver)

Hehn et al. does not explicitly disclose: that the image is of a tag on the ground station and wherein the control circuit determines whether the tag identifier of the ground station matches the tag in the image.

However, Byers et al. teaches: that the image is of a tag on the ground station and wherein the control circuit determines whether the tag identifier of the ground station matches the tag in the image ([0023, 0030-0031, 0055-0056, 0058-0059, 0065-0067] Fig. 3 Step 330 details receiving an identifier over radio signals, Step 340 details receiving an image of a tag identifier and Step 350 determines whether these identifiers match as further detailed in Fig. 4 Steps 410-415.  While Fig. 3-4 detail a ground station determining the identifier of a UAV, Paragraph [0023] explains that this process can be performed by a UAV to identify ground communication equipment (ground station). Therefore, Fig. 3 Step 330 would be the UAV receiving an identifier of the ground communication equipment via radio signals from the communication equipment and Step 340 would be the UAV using a camera to determine an identifier of a tag on the ground communication equipment and Step 350 would determine that these identifiers match). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hehn et al. to include the above limitations as detailed in Byers et al. with the motivation being to allow the UAVs to positively identify ground stations they interact with to prevent spoofing of control authorities as detailed in paragraph [0018, 0023]. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hehn et al. (US 2016/0259032 A1) in view of Raptopoulos et al. (US 2014/0032034 A1) in further view of Fisher et al. (US 2016/0306351 A1) in further view of Levy et al. (US 2016/0140851 A1).

As per Claim 4, Hehn et al. discloses the drone of claim 1, wherein the drone is configured to communicate with a ground controller ([0227]; Fig. 15b Autonomous flying robot communicates with central server that provides air traffic control).

Hehn et al. does not disclose: wherein control of the drone passes to the ground controller when the drone enters a localization bubble

However, Levy et al. teaches: wherein control of the drone passes to the ground controller when the drone enters a localization bubble ([0021, 0043, 0061] Central controller takes control when drone is in risk zone). 

Hehn et al. to include the above limitations as detailed in Levy et al. with the motivation being to keep risk low and permit safe travel as detailed in Levy et al. [0012]. 

As per Claim 5, Hehn et al. discloses the drone of claim 4, 

Hehn et al. does not disclose: 
wherein the localization bubble corresponds to a warehouse, a distribution center, or a retail store.

However, Levy et al. teaches:
wherein the localization bubble corresponds to a warehouse, a distribution center, or a retail store ([0025] Zone corresponds to commercial warehouse).
The motivation to combine Hehn et al. and Levy et al. is provided in rejection to claim 4. 

As per Claim 6, Hehn et al. discloses the drone of claim 4, 

Hehn et al. does not disclose: 
wherein the ground controller returns control to the drone when the drone exits the localization bubble.

However, Levy et al. teaches:
wherein the ground controller returns control to the drone when the drone exits the localization bubble ([0154, 0156] Control is returned to the drone when it exits the risk zone).
Hehn et al. and Levy et al. is provided in rejection to claim 4. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hehn et al. (US 2016/0259032 A1) in view of Raptopoulos et al. (US 2014/0032034 A1) in further view of Fisher et al. (US 2016/0306351 A1) in further view of Gong et al. (WO 2016/154942).

As per Claim 7, Hehn et al. discloses the drone of claim 1, 

Hehn et al. does not disclose:
wherein the drone has an adjustable set of operating privileges.

However, Gong et al. teaches: 
wherein the drone has an adjustable set of operating privileges ([0265, 0295, 0732] UAV operation by a second user may be permitted when the UAV authenticates a privilege of the second user).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hehn et al. to include the above limitations, as detailed in Gong et al. with the motivation being to allow emergency services to take control of the UAV in order to prevent safety and security threats detailed in Gong et al. [0265, 0268].

Claims 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hehn et al. (US 2016/0259032 A1) in view of Raptopoulos et al. (US 2014/0032034 A1).

 Claim 9, Hehn et al. discloses a method of operating an aerial drone that is used for the delivery of commercial products to customers through a populated flight path, the method comprising: 
operating drone for task completion ([0005, 0199]; Fig. 13a Autonomous flying robot  1100 can complete tasks)

Hehn et al. does not disclose: storing commercial products in a product storage bay of the drone 

However Raptopoulos et al. teaches: storing one or more commercial products in a product storage bay of the drone ([0008-0009, 0051, 0082]; Fig. 2B, 2E UAV with container for storing commercial packages). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hehn et al. to include the above limitations as detailed in Raptopoulos et al. with the motivation being to reduce traffic by employing UAVs to delivery packages as detailed in Raptopoulos et al. [0032]. 

Futhermore, Hehn et al. discloses: 
receiving a UWB beacon signal at an aerial drone from a ground station and receiving a current geographical location of the aerial drone ([0118, 0122, 0125, 0129, 0175, 220]; Fig. 1A, Fig. 15B Transceiver 1500 (transceiver) receives UWB signals from transceivers 110 (ground station) and GPS signals to determine a current location estimate. The current location estimate and the current GPS location is stored in the memory);  Attorney Docket No. 8842-141169-US_4321US02 
([0076-0078, 0124, 0228]; Fig 1A, Fig. 15B Sensor 155, for example an optical sensor such as on-board camera); 
operating the aerial drone according to the current geographical location ([0107, 0122, 0175]; Fig. 8, Fig. 12 Control unit controls based on position estimate, including GPS signal of location); 
selectively determining an adjusted current geographical location of the aerial drone based upon an evaluation of the sensory information and the UWB beacon signal ([0125, 0175, 0179, 0227-0228]; Fig. 15a UWB and image information is fused together and used to update the position estimate from an original estimate);
operating the aerial drone according to the adjusted current geographical location ([0107, 0175]; Operate drone based on updated position estimate).

While Hehn et al. discloses the above limitations including operating the drone according to the current geographical location received from the transceiver based on data availability and obtaining sensory information from the sensor based on data availability, for example in paragraphs [0178-0179]. Hehn et al. does not explicitly disclose a situation where the drone is initially operated according to the current geographical location received from the transceiver and subsequently obtains sensory information from the sensor. However, it would have been obvious to one of ordinary skill in the art that there would be a situation that incorporates these timing aspects. The drone is operated based on data availability from these sources as it flies, therefore it would be obvious to include a situation where the drone is initially operated based on current geographical location received from the transceiver (when it is available) and subsequently receives sensory information from the sensor (when it is available) in order to increase system reliability in a variety of different environmental conditions based on the 

As per Claim 11, Hehn et al. discloses the method of claim 9, wherein adjusting the operation comprises adjusting the flight path of the drone ([0107, 0175, 0197] Autonomous flying robot adjusts vehicle position and heading to follow desired trajectory).

As per Claim 16, Hehn et al. discloses the method of claim 9, wherein the sensor is a camera ([0228]; Optical sensor may be an on-board camera).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hehn et al. (US 2016/0259032 A1) in view of Raptopoulos et al. (US 2014/0032034 A1) in further view of Byers et al. (US 2017/0278410 A1).

As per Claim 10, Hehn et al. discloses the method of claim 9, wherein the UWB beacon signal includes a tag identifier of the ground station, and wherein the sensory information is an image relative to the ground station ([0077, 0228, 0244] Memory unit stores an identifier of the UWB transceivers and the on-board camera detects a landmark relative to a transceiver)

Hehn et al. does not explicitly disclose: that the image is of a tag on the ground station and wherein the control circuit determines whether the tag identifier of the ground station matches the tag in the image.

Byers et al. teaches: that the image is of a tag on the ground station and wherein the control circuit determines whether the tag identifier of the ground station matches the tag in the image ([0023, 0030-0031, 0055-0056, 0058-0059, 0065-0067] Fig. 3 Step 330 details receiving an identifier over radio signals, Step 340 details receiving an image of a tag identifier and Step 350 determines whether these identifiers match as further detailed in Fig. 4 Steps 410-415.  While Fig. 3-4 detail a ground station determining the identifier of a UAV, Paragraph [0023] explains that this process can be performed by a UAV to identify ground communication equipment (ground station). Therefore, Fig. 3 Step 330 would be the UAV receiving an identifier of the ground communication equipment via radio signals from the communication equipment and Step 340 would be the UAV using a camera to determine an identifier of a tag on the ground communication equipment and Step 350 would determine that these identifiers match). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hehn et al. to include the above limitations as detailed in Byers et al. with the motivation being to allow the UAVs to positively identify ground stations they interact with to prevent spoofing of control authorities as detailed in paragraph [0018, 0023]. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hehn et al. (US 2016/0259032 A1) in view of Raptopoulos et al. (US 2014/0032034 A1) in further view of Levy et al. (US 2016/0140851 A1).

As per Claim 12, Hehn et al. discloses the method of claim 9, wherein the drone is configured to communicate with a ground controller ([0227]; Fig. 15b Autonomous flying robot communicates with central server that provides air traffic control).

Hehn et al. does not disclose: wherein control of the drone passes to the ground controller when the drone enters a localization bubble

However, Levy et al. teaches: wherein control of the drone passes to the ground controller when the drone enters a localization bubble ([0021, 0043, 0061] Central controller takes control when drone is in risk zone). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hehn et al. to include the above limitations as detailed in Levy et al. with the motivation being to keep risk low and permit safe travel as detailed in Levy et al. [0012]. 

As per Claim 13, Hehn et al. discloses the method of claim 12, 

Hehn et al. does not disclose: 
wherein the localization bubble corresponds to a warehouse, a distribution center, or a retail store.

However, Levy et al. teaches:
wherein the localization bubble corresponds to a warehouse, a distribution center, or a retail store ([0025] Zone corresponds to commercial warehouse).
The motivation to combine Hehn et al. and Levy et al. is provided in rejection to claim 12. 

As per Claim 14, Hehn et al. discloses the method of claim 12, 

Hehn et al. does not disclose: 
wherein the ground controller returns control to the drone when the drone exits the localization bubble.

However, Levy et al. teaches:
wherein the ground controller returns control to the drone when the drone exits the localization bubble ([0154, 0156] Control is returned to the drone when it exits the risk zone).
The motivation to combine Hehn et al. and Levy et al. is provided in rejection to claim 12. 
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hehn et al. (US 2016/0259032 A1) in view of Raptopoulos et al. (US 2014/0032034 A1) in further view of Gong et al. (WO 2016/154942).

As per Claim 15, Hehn et al. discloses the method of claim 9, 


Hehn et al. does not disclose:
wherein the drone has an adjustable set of operating privileges.

However, Gong et al. teaches: 
wherein the drone has an adjustable set of operating privileges ([0265, 0295, 0732] UAV operation by a second user may be permitted when the UAV authenticates a privilege of the second user).

Hehn et al. to include the above limitations, as detailed in Gong et al. with the motivation being to allow emergency services to take control of the UAV in order to prevent safety and security threats detailed in Gong et al. [0265, 0268].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619